UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/12 FORM N-Q Item 1. Schedule of Investments. - 2 - STATEMENT OF INVESTMENTS Dreyfus Mid-Cap Growth Fund September 30, 2012 (Unaudited) Common Stocks97.4% Shares Value ($) Banks1.4% Prosperity Bancshares 44,500 Capital Goods12.9% AMETEK 60,604 2,148,412 Dover 35,410 2,106,541 EMCOR Group 67,810 1,935,297 Fortune Brands Home & Security 80,940 a 2,186,189 Hexcel 73,660 a 1,769,313 Jacobs Engineering Group 64,150 a 2,593,585 Roper Industries 20,059 2,204,284 Triumph Group 32,450 2,029,099 Commercial & Professional Services1.4% Waste Connections 59,812 Consumer Durables & Apparel3.1% Harman International Industries 45,830 2,115,513 Under Armour, Cl. A 34,270 a,b 1,913,294 Consumer Services1.4% Six Flags Entertainment 32,450 Diversified Financials1.6% Affiliated Managers Group 16,720 a Energy8.4% Concho Resources 27,660 a 2,620,785 Oil States International 28,350 a 2,252,691 Range Resources 29,333 2,049,497 Valero Energy 63,050 1,997,424 Whiting Petroleum 44,640 a 2,115,043 Exchange-Traded Funds3.6% iShares Russell Midcap Growth Index Fund 76,120 b Food & Staples Retailing1.9% Whole Foods Market 25,110 Food, Beverage & Tobacco3.2% Dr. Pepper Snapple Group 49,100 2,186,423 Monster Beverage 37,020 a 2,005,003 Health Care Equipment & Services10.5% AmerisourceBergen 57,510 2,226,212 Catamaran 36,969 a 3,621,853 Hologic 50,770 a 1,027,585 MEDNAX 32,260 a 2,401,757 Universal Health Services, Cl. B 60,370 2,760,720 WellCare Health Plans 29,960 a 1,694,238 Materials3.7% Agnico-Eagle Mines 45,860 2,379,217 Cytec Industries 37,920 2,484,518 Media3.0% CBS, Cl. B 54,730 1,988,341 Interpublic Group of Cos. 180,000 2,001,600 Pharmaceuticals, Biotech & Life Sciences9.1% Alexion Pharmaceuticals 23,020 a 2,633,488 Alkermes 102,360 a 2,123,970 Mylan 115,200 a 2,810,880 Onyx Pharmaceuticals 25,040 a 2,115,880 Perrigo 18,790 2,182,834 Real Estate2.9% HCP 40,020 c 1,780,090 Mid-America Apartment Communities 30,140 c 1,968,443 Retailing10.6% American Eagle Outfitters 93,340 1,967,607 Dick's Sporting Goods 36,320 1,883,192 Groupon 203,700 a,b 969,612 LKQ 106,760 a 1,975,060 Netflix 32,620 a,b 1,775,833 Rent-A-Center 54,270 1,903,792 Urban Outfitters 89,750 a 3,371,010 Semiconductors & Semiconductor Equipment3.1% Avago Technologies 51,480 1,794,850 Skyworks Solutions 94,760 a 2,233,019 Software & Services11.4% Akamai Technologies 67,240 a 2,572,602 Citrix Systems 25,640 a 1,963,255 Electronic Arts 74,770 a 948,831 Nuance Communications 102,400 a 2,548,736 Synopsys 86,760 a 2,864,815 Total System Services 79,880 1,893,156 Vantiv, Cl. A 103,910 2,239,261 Technology Hardware & Equipment4.1% F5 Networks 26,130 a 2,735,811 Riverbed Technology 114,370 a 2,661,390 Total Common Stocks (cost $112,268,106) Other Investment2.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,906,670) 2,906,670 d Investment of Cash Collateral for Securities Loaned3.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,410,693) 4,410,693 d Total Investments (cost $119,585,469) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $4,263,417 and the value of the collateral held by the fund was $4,410,693. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $15,310,840 of which $17,857,390 related to appreciated investment securities and $2,546,550 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes wa substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 12.9 Software & Services 11.5 Retailing 10.6 Health Care Equipment & Services 10.5 Pharmaceuticals, Biotech & Life Sciences 9.1 Energy 8.4 Money Market Investments 5.6 Technology Hardware & Equipment 4.1 Materials 3.7 Exchange-Traded Funds 3.6 Food, Beverage & Tobacco 3.2 Semiconductors & Semiconductor Equipment 3.1 Consumer Durables & Apparel 3.1 Media 3.0 Real Estate 2.9 Food & Staples Retailing 1.9 Diversified Financials 1.6 Banks 1.4 Consumer Services 1.4 Commercial & Professional Services 1.4 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 125,199,729 - - Equity Securities - Foreign+ 2,379,217 Mutual Funds 7,317,363 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 By: /s/James Windels James Windels Treasurer Date: November 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
